Citation Nr: 1425374	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim folder.

The issue was remanded by the Board in January 2011 for further development and  is now ready for adjudication.


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, bilateral hearing loss is causally related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Hearing Loss

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252   (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Analysis

The Veteran's service treatment records do not show that he complained of hearing loss during his active service; however, his DD-214 reflects that he served as a radio repairman.  The Veteran's military occupational specialty demonstrates a moderate probability of exposure to hazardous noise in service.  See VA Fast Letter 10-35 (September 2, 2010).  In-service noise exposure is conceded.  Both private and VA treatment records reflect that the Veteran currently suffers from bilateral hearing loss.

As two of the three necessary elements of service connection are demonstrated, the issue of entitlement to service connection depends upon whether there is a nexus between the Veteran's in-service noise exposure and his present disability.

In his March 2007 claim for service connection, the Veteran explained that his hearing loss began in November 1967, the year of his discharge from service.  

During his November 2011 hearing before the undersigned Veterans Law Judge, the Veteran explained that his hearing had progressively worsened since service.  The Veteran further stated, under oath, that his hearing was not tested at the time of separation from service, although testing is recorded on the Veteran's November 1967 report of medical examination.  

In January 2011 remand, the Board requested an addendum to an inadequate February 2011 VA examination so that the entirety of the evidence of record, as opposed to the Veteran's induction and separation examination reports alone, could be considered in determining whether the Veteran's hearing loss was related to service.

The Veteran was afforded a new VA examination in February 2011 wherein, following a review of the claim file and examination of the Veteran, a different VA examiner determined that it was less likely than not that the Veteran's hearing loss was related to service.  Despite the Board's mandates that the VA examiner consider the totality of the record, the VA examiner relied exclusively on the induction and separation reports of medical examination.  The examiner concluded that, as hearing was normal at the time of separation without significant threshold changes, hearing loss was not indicated. 

In a June 2011 addendum to her report, the VA examiner explained that while the Veteran's military occupational specialty had a moderate probability of noise exposure, his entrance and exit hearing examinations were "considered more credible forms of evidence" and that "the medical opinion should be based on the Veteran's service treatment records."

In making a nexus determination, VA examiners are to consider the totality of the evidence of record which, in this case, includes the Veteran's military occupational specialty, his service and post-service treatment records, and his lay observations of gradual hearing loss.  The Board, and not a VA examiner, is charged with the duty to assess the credibility and weight given to evidence.  

The medical evidence of record against the Veteran's claim is afforded less probative weight by the Board as it relies almost exclusively on the Veteran's enlistment and separation examination reports while failing to properly consider the Veteran's lay statements or the nature of his service.  

The Veteran's in-service exposure to hazardous noise is established by the evidence of record, he has a current hearing loss disability, he has testified that he has experienced gradual hearing loss since service and the Board finds him to be a credible witness.  

When this evidence is considered alongside the VA examiner's findings, which are afforded decreased weight as the totality of the evidence was not adequately considered, the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his active service.  

Service connection for bilateral hearing loss is therefore warranted.









ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


